DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 53, 54, 57-60 and 62-68.

Applicants' arguments, filed 01/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 53, 54, 57, 59, 60, 62 and 64-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 2005/0042686, Feb. 24, 2005) in view of Wang et al. (Neuroprotective Effects of L-serine Against Temporary Cerebral Ischemia in Rats, Feb. 22, 2010), as evidence by Lumen (Nervous Tissue, 2021).
	Cox et al. disclose a method for inhibiting a neurological disorder in a subject by reducing levels of a neurotoxic amino acid or neurotoxic derivative thereof associated with the neurological disorder. The neurotoxic amino acid or neurotoxic derivative thereof can be a glutamate receptor agonist such as a methylated alanine, in particular BMAA (¶ [0008]). The BMAA may be present in the central nervous system, including brain tissue and cerebral-spinal fluid. Protein-bound BMAA may be bound to neuroproteins (¶ [0026]). Incorporation of non-protein amino acids such as BMAA may alter tertiary folding of neuroproteins, altering their biological activity (¶ [0057]).The subject may be a human (¶ [0024]). BMAA of cyanobacterial origin accumulates in the Guam food chain, where it is biomagnified by flying foxes who consume BMAA-containing cycad seeds and accumulate BMAA, and may be further biomagnified when Chamorro people eat flying foxes containing large amounts of BMAA, with the result that BMAA accumulation in brain tissue is associated with the ALS-PDC neurological disorder among the Chamorro people (¶ [0059]). Elevated BMAA were also found in brain tissue of Canadian patients diagnosed as suffering from Alzheimer’s Disease at the time of death (¶ [0031]). The method comprises providing neuroprotectant compounds that interfere with the interaction of the neurotoxic amino acid or neurotoxic derivative thereof with a target molecule (¶ [0064]). 

	However, Wang et al. disclose investigating the neuroprotective effect of L-serine and finding that L-serine effectively protects the brain from damage (abstract).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Accordingly, it would have been obvious to one of ordinary skill in the art to have contacted the subject in the method of Cox et al. with L-serine since the method comprises providing a neuroprotectant compound and L-serine is a known and effective neuroprotectant as taught by Wang et al. 
	In regards to instant claim 53 reciting inhibiting incorporation of BMAA into one or more proteins, Cox et al. disclose wherein the neuroprotectant compound interferes with BMAA interacting with a target molecule and disclose wherein BMAA has been found to bind to neuroproteins, altering their biological activity. 
	In regards to instant claim 57 reciting wherein the one or more proteins are in the subject’s central nervous system, as discussed above, BMAA may bind to neuroproteins and neuroproteins are in the central nervous system.  
	In regards to instant claims 59 and 62 reciting contacting neuron or glial cell with L-serine, Cox et al. disclose wherein the neuroprotectant compound interferes with BMAA interacting with a target molecule and disclose wherein BMAA has been found in brain tissue. As evidenced by Lumen, nervous tissue is composed of neurons and supporting cells called glial cells. As such, it would have been obvious to one of ordinary 
	In regards to instant claims 64 and 65 reciting wherein the mammal has Alzheimer’s disease, it would have been obvious to one of ordinary skill in the art to treated a person with Alzheimer’s disease since patients diagnosed with Alzheimer’s disease are known to have elevated BMAA levels as taught by Cox et al. 
	In regards to instant claim 66 reciting preventing, inhibiting, or reducing misfolding of one or more proteins, Cox et al. disclose wherein BMAA may alter tertiary folding of neuroproteins. Thus, reducing BMAA would prevent, inhibit or reduce misfolding of neuroproteins. 

2.	Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 2005/0042686, Feb. 24, 2005) in view of Wang et al. (Neuroprotective Effects of L-serine Against Temporary Cerebral Ischemia in Rats, Feb. 22, 2010) and further in view of Moessler et al. (US 2009/0048172, Feb. 19, 2009).
The teachings of Cox et al. and Wang et al. are discussed above. Cox et al. and Wang et al. do not disclose ingesting L-serine. 
However, Moessler et al. disclose a dietary supplement, which is useful as a neuroprotective agent and which is applied orally (¶ [0002]). The dietary supplement may comprise amino acids (¶ [0020]). Suitable amino acids include glutamic acid and serine. The amino acids are preferably used in their optically active form, most preferably L-amino acids are used (¶ [0021]). 
prima facie obvious to one of ordinary skill in the art to have L-serine ingested by the subject since this is a known and effective method of administering a neuroprotectant comprising L-serine as taught by Moessler et al.  

3.	Claim 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 2005/0042686, Feb. 24, 2005) in view of Wang et al. (Neuroprotective Effects of L-serine Against Temporary Cerebral Ischemia in Rats, Feb. 22, 2010) and further in view of Kaplan et al. (α-Synuclein Its Biological Function and Role in Neurodegenerative Diseases, 2003). 
The teachings of Cox et al. and Wang et al. are discussed above. Cox et al. and Wang et al. do not disclose wherein the neuroprotein is alpha-synuclein.
However, Kaplan et al. disclose wherein α-Synuclein is a presynaptic protein, which may play an important role in neuronal plasticity (abstract).
It would have been prima facie obvious to one of ordinary skill in the art to inhibit and/or reduce BMAA into alpha-synuclein since Cox et al. disclose wherein it is undesirable to have BMAA bound to neuroproteins and alpha-synuclein is a known neuroprotein as taught by Kaplan et al. 


Response to Arguments
	Applicant argues that the neuroprotectant compounds disclosed by Cox function by preventing BMAA from interacting or coming into contact with a target molecule. Cox 
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not recite wherein L-serine (i.e. neuroprotectant) actively inhibits or reduces BMAA. The instant claims recite a method of inhibiting or reducing BMAA comprising contacting a mammal with L-serine. Cox et al. disclose a method of reducing levels of BMAA wherein part of the method comprises providing a neuroprotectant compound. As such, the neurprotectant of Cox et al. does not teach away from the instant claims and Applicant’s argument is unpersuasive.

Applicant argues that Wang is not reasonably pertinent to Cox’s disclosure and is non-analogous art.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Wang is pertinent to Cox’s disclosure since Cox’s discloses neuroprotectants and Wang discloses a known neuroprotectant. Also, Wang is analogous art. MPEP 2141.01(a) states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem), or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In the instant case, Wang is in the same field of endeavor as the claimed invention. The specification discloses in paragraph [0011] administering L-serine to prevent misfolding of proteins which causes neurological diseases. Thus, the field of endeavor of the claimed invention is in the neurological field 

Applicant argues that in the present case, the inventor was attempting to solve a problem associated with BMAA incorporation or uptake into a protein or cell that would lead to misfolding or protein aggregation, ultimately resulting in development of a neurodegenerative disorder. Wang is concerned with protecting the brain from damage caused by a stroke.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Wang does not have to be reasonably pertinent to the problem faced by the inventor in order to be analogous art. As such, Applicant’s argument is unpersuasive.

Applicant argues that a reasonable factfinder would not conclude that a person of ordinary skill would understand that Wang - a reference that is expressly directed to protecting the brain from damage due to a stroke, and fails to mention the words “BMMA,” “protein misfolding,” “aggregation,” or “neurodegenerative disorder” a single time - falls within the same field of inhibiting or preventing BMMA incorporation or uptake into cells or proteins.
The Examiner does not find Applicant’s argument to be persuasive. Whether an art is analogous art should be fully considered in light of the specification. See MPEP 2141.01(a). The specification discloses in paragraph [0011] administering L-serine to prevent misfolding of proteins which causes neurological diseases. Thus, the field of endeavor of the claimed invention is in the neurological field and Wang is in the same 

Applicant argues that a person having ordinary skill in the art would have expected that the use of L-serine in Wang in the methods of Cox would frustrate the entire purpose of Cox’s glutamate neuroprotectant. Wang suggests to a person having ordinary skill in the art that using L-serine in Cox would impair the ability of glutamate to protect the target molecule, thereby destroying the entire purpose of Cox, which is to protect a target molecule from BMAA.
The Examiner does not find Applicant’s argument to be persuasive. The method of Cox et al. does not require glutamic acid to be the neuroprotectant. This can be seen from claims 63 and 67 wherein Cox discloses a neuroprotectant in claim 63 and discloses glutamic acid in dependent claim 67. As such, incorporating L-serine to the method of Cox would not impair the glutamate neuroprotectant since it is not necessary for the glutamate neuroprotectant to be present. As such, Applicant’s argument is unpersuasive. 

Applicant argues that there is no reasonable expectation of success that administering L-serine to a mammal will inhibit or reduce incorporation of BMAA into proteins in the mammal, or inhibit or reduce uptake of BMAA into a cell, or inhibit or reduce misfolding or aggregation of one or more proteins in a mammalian cell. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims do not recite wherein L-serine has to actively inhibit or reduce 

Response to Arguments
Claims 53, 54, 57-60 and 62-68 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/       Primary Examiner, Art Unit 1612